MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceeding filed by the petitioner, Herbert Houston Aaron, seeking an order of this Court directing the District Court of Stephens County, Oklahoma, to grant a speedy trial in certain charges pending there, or dismiss same. Petitioner is presently confined in the Texas State Penitentiary, Huntsville, Texas.
Under the conditions herewith presented, this Court is of the opinion that this petition should be denied under the authority of Hobbs v. State, Okl.Cr.App., 417 P.2d 934.
Writ denied.
BUSSEY and BRETT, JJ., concur.